DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 29 August 2022. 
Claims 1-2, 6-9, 12-14 have been amended and are hereby entered.
Claims 15-21 have been added.
Claim 10 has been canceled.
Claims 1-9 and 11-21 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendment and Remarks
Claim Objections
Claims 1-14 were objected to because of informalities. Applicant has amended the claims to overcome or render moot each of the objections.  Accordingly, the objection of claims 1-14 has been withdrawn.    
Claim Interpretation
Claims 10 was interpreted under 35 U.S.C. 112(f).  In view of Applicant’s cancellation of claim 10, this interpretation is moot.     
Claim Rejections - 35 USC § 112
Claims 1-14 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite or for written description.  Applicant has amended the claims to overcome or render moot each of the rejections.  Accordingly, the rejection of claims 1-14 has been withdrawn.  
Claim Rejections - 35 USC § 102 and 103 rejections
Applicant’s arguments, see page 8 of response, filed 29 August 2022, with respect to the rejection(s) of claim(s) 1-14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abeywardena et al. (US PG Pub. 2019/0080142).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “the obtained geo-location data” in line 17.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 1 recites “geo-location information” in line 4, but it is unclear if the “geo-location information” and the “geo-location data” are the same or represent different variables. Claim 6 has a similar recitation and is rejected for the same reason. 
Claim 1 recites “geo-location data” in line 17.  Claim 1, previously recited “geo-location data” in line 14 and “geo-location information” in line 4.  It is not clear if the object information recited in line 17 is the same or different object information as that recited in line 14 and/or line 3.  
Claim 1 recites “object information” in line 13.  Claim 1, previously recited “object information” in line 3.  It is not clear if the object information recited in line 13 is the same or different object information as that recited in line 3.  
Claim 6 recites “the local database” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “object information” in line 15.  Claim 6, previously recited “object information” in line 4.  It is not clear if the object information recited in line 15 is the same or different object information as that recited in line 4.  
Claim 6 recites “contextual information” in line 19.  Claim 6, previously recited “contextual information” in line 5.  It is not clear if the “contextual information” recited in line 19 is the same or different object information as that recited in line 5.  
Claim 7, lines 2-3 recites “the object information, geo-location information, and contextual information”.  It is unclear if the geo-location information and contextual information are referring back to the previously recited information.  The examiner believes this should be replaced with “the object information, the geo-location information, and the contextual information”.  Claims 8 has a similar recitation and is rejected for the same reason.  
Claim 7, line 6 recites “a detected object” and “a real world object”.  Claim 7 depends from claim 6 which also recites “a detected object” and “a real world object”.  It is unclear if the detected object or the real world object recited in claim 7 corresponds to the same detected object or real world object as recited in claim 6. 
Claim 7 recites “object recognition matching”.  It is unclear what is meant by this phrase.  The examiner believes this should be replaced with “object recognition” or “object matching” or “object recognition by matching”.   For purposes of this examination, the examiner has interpreted this recitation to be “object matching” Claim 18 has a similar recitation and is rejected for the same reason.  
Claim 7 recites “wherein the pre-loaded data further comprises a plurality of images, and the object information, geo-location information, and contextual information associated with the real world objects are also associated with the plurality of images.”  This phrase is unclear as it is not certain what are associated with the plurality of images.  Is it the real word objects or the contextual information which is associated with the plurality of images or is it the object information, geo-location information and contextual information that is associated with the plurality of images?  
Claim 8, line 6 recites “a detected object” and “a real world object”.  Claim 8 depends from claim 6 which also recites “a detected object” and “a real world object”.  It is unclear if the detected object or the real world object recited in claim 8 corresponds to the same detected object or real world object as recited in claim 6.  Claim 18 has a similar recitation and is rejected for the same reason.  
Claim 8 recites “the pre-loaded data further comprises a 3D area map, and the object information, geo-location information, and contextual information associated with the real world objects are also associated with the 3D area map.”  This phrase is unclear as it is not certain what are associated with the 3D area map.  Is it the real word objects or the contextual information which is associated with the 3D area map or is it the object information, geo-location information and contextual information that is associated with the 3D area map?  
Claim 8 recites “distance point clouds” in line 8.  Claim 8 previously recited “distance point clouds” in line 2.  It is unclear if the distance point clouds recited in line 8 are the same or different than those recited in line 2.  The examiner recommends reciting “the distance point clouds” in line 8.  
Claim 15, line 2 recites “the object information, geo-location information, and contextual information”.  It is unclear if the geo-location information and contextual information are referring back to the previously recited information.  The examiner believes this should be replaced with “the object information, the geo-location information, and the contextual information”.  Claim 17 has a similar recitation and is rejected for the same reason.  
Claim 15 recites “wherein the pre-loaded data further comprises a 3D area map, and the object information, geo-location information, and contextual information associated with the real world objects are also associated with the 3D area map.”  This phrase is unclear as it is not certain what are associated with the 3D area map.  Is it the real word objects or the contextual information which is associated with the 3D area map or is it the object information, geo-location information and contextual information that is associated with the 3D area map?  
Claim 16, line 3 recites “a detected object” and “a real world object”.  Claim 16 ultimately depends from claim 1 which also recites “a detected object” and “a real world object”.  It is unclear if the detected object or the real world object recited in claim 16 corresponds to the same detected object or real world object as recited in claim 1.”.  Claim 18 has a similar recitation and is rejected for the same reason.  
 Claim 16 recites “distance point clouds” in line 5.  Claim 16 previously recited “distance point clouds” in line 3.  It is unclear if the distance point clouds recited in line 5 are the same or different than those recited in line 3.  The examiner recommends reciting “the distance point clouds” in line 5.  
Claim 17 recites “wherein the pre-loaded data further comprises a plurality of images, and the object information, geo-location information, and contextual information associated with the real world objects are also associated with the plurality of images.”  This phrase is unclear as it is not certain what are associated with the plurality of images.  Is it the real word objects or the contextual information which is associated with the plurality of images or is it the object information, geo-location information and contextual information that is associated with the plurality of images?  
  Claims 2-5 and claims 7-9 and 11-21 depend from claim 1 and 6, respectively and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claims 1 and 6. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1: 
Step 1: Claim 1 is directed towards a method of vehicle operation
Step 2A, prong 1: Claim 1 recites the abstract concepts of matching and comparing.  The abstract idea is described at least in claim 1 by matching a detected object in the surrounding environment to a real world object based on object information from the pre-loaded data stored in the local database; and comparing the contextual input obtained by the one or more onboard sensors to contextual information from the pre-loaded data that is associated with the matched real world object to reduce a variance of the estimated geo-location of the vehicle.  
The matching a detected object and comparing the contextual input obtained, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind.  For example, the claim encompasses a user recognizing an object as stop sign ahead and using context such as distance away from the stop sign to determine the location of the vehicle.  
Step 2A, prong 2: Claim 1 recites elements additional to the abstract concepts.  However, the additional elements fail to integrate the abstract idea into a practical application. 
Claim 1 recites the additional elements of utilizing a vehicle comprising one or more onboard sensors and a local database, the local database storing pre-loaded data, the pre-loaded data comprising: object information for real world objects, geo-location information associated with each real world object, and contextual information associated with each real world object; scanning a surrounding environment of the vehicle, detecting one or more  objects in the surrounding environment, and obtaining contextual input for the detected one or more objects; obtaining, from the pre-loaded data , geo-location data associated with the matched real world object,  and generating an estimated  geo-location of the vehicle from the obtained geo-location data. 
Regarding the recitation of “a vehicle” “onboard sensors” and “a local database”, these are generic components that are simply employed as a tool to perform the matching and comparing, determining and updating and providing a portion of the abstract idea (See MPEP 2106.05(f)). 
The scanning, detecting, obtaining, and generating steps are recited at a high level of generality and amounts to mere data gathering and data output, which is a form of an insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). 
Further while claim 1 recites “utilizing a vehicle comprising one or more onboard sensors” which are operating in their ordinary capacity and does not use the exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitations are no more than generally linking the use of the judicial exception to a particular technological environment or field of use (vehicle operation). See MPEP 2106.05(h). 
As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Step 2B: Claim1 recites “a vehicle” “onboard sensors” and “a local database”.  The examiner notes that simply appending well-understood routine, conventional activities previously known to the industry that are specified at a high level of generality, to the judicial exception have not been found to found to qualify as “significantly more” (e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))).
For the above reasons and the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 1 fail to amount to an inventive concept.
As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  Thus, when considering the combination of elements and the claimed invention as a whole, claim 1 is not patent eligible.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible
Regarding claims 2-5 and 15-21
Dependent claims 2-5 and 15-21 only recite limitations further defining the mental process and recite further data gathering. These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-5 and 15-21 are not patent eligible.
The examiner notes that claims 20 and 21 recite “guiding the vehicle along a travel route based on the estimated geo-location of the vehicle” (As evidence by the instant specification at [0012] “…to make probable estimations about a flight area or possible flight area, to inform and guide autonomous flight route planning…”) and “controlling a vehicle control system to direct the vehicle along the travel route” (As evidence by the instant specification at [0025] “The computer system may be further configured direct a vehicle along flight routes by updating and or changing controls or control systems.”) both which could comprise providing/updating travel route information which could be performed in the human mind.  Accordingly, these additional elements may be interpreted as mere data gathering and data output and do not amount to significantly more than the abstract idea.  The examiner respectfully suggests that the claim(s) be amended to positively recite that the vehicle is controlled to travel along the route.  
Regarding claim 6: 
Step 1: Claim 6 is directed towards an apparatus.
Step 2A, prong 1: Claim 6 recites the abstract concepts of matching and comparing.  The abstract idea is described at least in claim 6 by matching a detected object in the surrounding environment to a real world object based on object information from the pre-loaded data stored in the local database; and comparing the contextual input obtained by the one or more onboard sensors to contextual information from the pre-loaded data that is associated with the matched real world object to reduce a variance of the estimated geo-location of the vehicle.  
The matching a detected object and comparing the contextual input obtained, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind.  For example, the claim encompasses a user recognizing an object as stop sign ahead and using context such as distance away from the stop sign to determine the location of the vehicle.  
Step 2A, prong 2: Claim 6 recites elements additional to the abstract concepts.  However, the additional elements fail to integrate the abstract idea into a practical application. 
Claim 6 recites the additional elements of a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, and configured to store pre-loaded data, the pre-loaded data comprising: object information for real world objects, geo-location information associated with each real world object, and contextual information associated with each real world object; and one or more sensors configured to scan a surrounding environment of the vehicle, detect one or more objects in the surrounding environment, and obtain contextual input for the detected one or more objects, wherein the computer system is further configured to: obtain, from the pre-loaded data, geo-location data associated with the matched real world object, and generating an estimated geo-location of the vehicle from the obtained geo- location data
Regarding the recitation of “a computer system”, “processor”, “one or more  sensors”, these are generic components that are simply employed as a tool to perform the matching and comparing, determining and updating and providing a portion of the abstract idea (See MPEP 2106.05(f)). 
The steps of scanning, detecting, obtaining, and generating are recited at a high level of generality and amounts to mere data gathering and data output, which is a form of an insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). 
As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Step 2B: Claim 6 recites “a computer system”, “processor”, “one or more sensors”.  The examiner notes that simply appending well-understood routine, conventional activities previously known to the industry that are specified at a high level of generality, to the judicial exception have not been found to found to qualify as “significantly more” (e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))).
For the above reasons and the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 6 fail to amount to an inventive concept.
As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  Thus, when considering the combination of elements and the claimed invention as a whole, claim 6 is not patent eligible.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible
Regarding claims 7-9 and 11-14
Dependent claims 7-9 and 11-14 only recite limitations further defining the mental process and recite further data gathering. These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 7-9 and 11-14 are not patent eligible.
The examiner notes that claims 13 and 14 recite that the computer system is further configured to: “guide the vehicle along a travel route based on the estimated geo-location of the vehicle” and “control a vehicle control system to direct the vehicle along the travel route” both which could comprise providing travel route information.  Accordingly, these additional elements may be interpreted as mere data gathering and data output and do not amount to significantly more than the abstract idea.  The examiner respectfully suggests that the claim(s) be amended to positively recite that the vehicle is controlled to travel along the route.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-14, and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abeywardena et al. (US PG Pub. 2019/0080142, hereinafter "Abeywardena", as cited in the previous Office Action).
Regarding claim 1. Abeywardena discloses a method of vehicle operation comprising: 
utilizing a vehicle comprising one or more onboard sensors (see at least Abeywardena ¶ 141-145, Ultrasonic sensors and LIDAR sensor used to determine distance and imaging sensors as well as other sensors “UAV 600 may include one or more sensors that allow the UAV to sense objects in the environment. For instance, in the illustrated implementation, UAV 600 includes ultrasonic sensor(s) 604. Ultrasonic sensor(s) 604 can determine the distance to an object by generating sound waves and determining the time interval between transmission of the wave and receiving the corresponding echo off an object. A typical application of an ultrasonic sensor for UAVs or IMUs is low-level altitude control and obstacle avoidance. An ultrasonic sensor can also be used for vehicles that need to hover at a certain height or need to be capable of detecting obstacles. Other systems can be used to determine, sense the presence of, and/or determine the distance to nearby objects, such as a light detection and ranging (LIDAR) system, laser detection and ranging (LADAR) system, and/or an infrared or forward-looking infrared (FLIR) system, among other possibilities” and “UAV 600 may also include one or more imaging system(s). For example, one or more still and/or video cameras may be utilized by UAV 600 to capture image data from the UAV's environment…Such imaging sensor(s) have numerous possible applications, such as obstacle avoidance, localization techniques, ground tracking for more accurate navigation (e.g., by applying optical flow techniques to images), video feedback, and/or image recognition and processing, among other possibilities.”)
and a local database, the local database storing pre-loaded data, the pre-loaded data comprising: object information for real world objects, geo-location information associated with each real world object, and contextual information associated with each real world object (see at least Abeywardena ¶ 37 “To overcome this obstacle, also disclosed herein is a method of compiling a database of localized features from images captured by a plurality of UAVs that are operating in a given area over a given amount of time. In particular, a controller of the database can process the images (and the features extracted from thereof) to generate one or more maps of the given area. Then any UAV whose flight path overlaps the given area will receive a copy of the one or maps so that the UAV's backup navigation system can use the maps to navigate to a safe zone in the given area” and wherein the examiner interprets the contextual information to be at least one of the spatial and temporal maps of the given area as described in at least ¶38 and/or time, date or weather conditions as described in at least ¶34, a distance between features as described in ¶ 101, or unique characteristics as described in ¶89 such as shape, color etc., see also ¶127); 
the method further comprising:  
using the one or more onboard sensors of the vehicle to scan a surrounding environment of the vehicle, detect one or more objects in the surrounding environment, and obtain contextual input for the detected one or more objects (see at least Abeywardena ¶¶116 and 122-123 “; FIG. 4D depicts an image 432 of the area 430, according to an exemplary embodiment. Like image 420 of FIG. 4B, the image 432 captures structures and open areas that are located in the area 430. As illustrated in FIG. 4D, the image 432 includes buildings, such as buildings 438 and 436, parking lots, such as parking lot 440, and other features, such as a water fountain 434. Further, the backup navigation system can process the image 432 to identify unique visual features of the area 430. For instance, processing the image can identify the features 436, 438, and 442.” and “In particular, the backup navigation system can cause the image capture device 304 to capture an image of the UAV 300's environment at position C. … the backup navigation system can process the image 452 in order to identify visual features that are located in the area 450. As illustrated in FIG. 4F, processing the image 452 can detect the features 454, 456, and 458, among other features…”  The examiner notes that the features are objects (e.g. tree signs, buildings, parking lots, water fountains) as described throughout Abeywardena)
 matching a detected object in the surrounding environment to a real world object based on object information from the pre-loaded data stored in the local database (see at least Abeywardena ¶¶ 116, 122-123 “The backup navigation system can then compare one or more visual features detected in the image 420 to one or more visual features detected in the image 432. By way of example, by performing the comparison, the backup navigation system can detect that the feature 426 in the image 420 and the feature 438 in the image 432 correspond to one another. That is, the feature 426 and the feature 438 are both indicative of the same building, building 412.” and ¶¶ 172-173 “In line with the discussion above, the backup navigation system can process the post-failure image in order to detect features of the environment that were captured in the image. In an example, the backup navigation system can compare the features extracted from the post-failure image to localized features that are stored locally in a memory of the UAV. The localized features can be features that the backup navigation system localized when operating in the feature localization mode or can be features that have a known location in the map (e.g., a landmark). In some examples, the system can identify the feature (e.g., a landmark) but may not have location information of the feature… As illustrated at block 816, the method further involves determining a current location of the UAV by determining a relationship between a first identified visual feature and a first localized visual feature. In an example, the relationship between the first identified visual feature and the first localized feature can be one of correspondence. For instance, the system can determine that the first identified visual feature was previously localized, and therefore, the system can detect that the first identified visual feature matches or is identical to the first localized feature.)
obtaining, from the pre-loaded data, geo-location data associated with the matched real world object, and generating an estimated geo-location of the vehicle from the obtained geo-location data (see at least Abeywardena ¶ ¶ 172-173 “In line with the discussion above, the backup navigation system can process the post-failure image in order to detect features of the environment that were captured in the image. In an example, the backup navigation system can compare the features extracted from the post-failure image to localized features that are stored locally in a memory of the UAV. The localized features can be features that the backup navigation system localized when operating in the feature localization mode or can be features that have a known location in the map (e.g., a landmark). In some examples, the system can identify the feature (e.g., a landmark) but may not have location information of the feature… As illustrated at block 816, the method further involves determining a current location of the UAV by determining a relationship between a first identified visual feature and a first localized visual feature. In an example, the relationship between the first identified visual feature and the first localized feature can be one of correspondence. For instance, the system can determine that the first identified visual feature was previously localized, and therefore, the system can detect that the first identified visual feature matches or is identical to the first localized feature); and 
comparing the contextual input obtained by the one or more onboard sensors to contextual information from the pre-loaded data that is associated with the matched real world object to reduce a variance of the estimated geo-location of the vehicle (see at least Abeywardena, as discussed above, the examiner interprets the contextual information to be at least one of the spatial and temporal maps of the given area as described in at least ¶38 and/or time, date or weather conditions as described in at least ¶34, a distance between features as described in ¶ 101 “In another example, the relationship between the features could be a known spatial relationship between the features. For instance, the detected feature could be located at a known distance away from the localized feature (e.g., a landmark), and by determining the location of the localized feature, the system can determine a location of the detected feature”, or unique characteristics as described in ¶89 such as shape, color etc., see also ¶127, wherein the examiner interprets determining the temporal characteristics of the UAV and determining which map to utilize as comparing contextual information.  Further, the teaching that identifying features such as color can be used as comparing contextual information.  “In an embodiment, the preloaded map can be a spatial and temporal map. That is, in addition to being associated with an area, the map can also be associated with a time and/or date. Such a map can also be referred to as a “spatio-temporal” map. For instance, the time and/or date can be a time and/or date of the UAV 300's flight to a destination. By way of example, the UAV 300 or the dispatch system can determine temporal characteristics of the UAV's 300 of a destination, and could select a map whose temporal association encompasses the temporal characteristics of the UAV 300's flight. In an example, the map can be associated with a temporal range (e.g., a time and/or date range), and if the flight falls in that time range, could select that map. This is useful because the identifying characteristics of the environment could change depending on the time of the day or date. For example, certain features may not be visible at night, and other features may not be visible during the winter (e.g., due to snowfall or other environmental conditions). Other examples of dynamic features include shadows (which depend on time and date) and colors of natural features (which can depend on the season).”)
The examiner notes that Abeywardena teaches that the features may be objects (trees, water fountains buildings, etc) and the objects are identified (see abstract) which the examiner interprets as corresponding to the matched real world object. 
Regarding claim 2, the method of claim 1, wherein the estimated geo-location of the vehicle is used to determine an estimated location of the vehicle when a vehicle location cannot be reliably estimated from a global positioning system (GPS) signal (see at least Abeywardena ¶30 “However, the primary navigation system could fail or be rendered temporarily inoperable in a manner that affects the ability of the UAV to remain on its flight path and/or safely navigate to a target location. In some instances, the failure event could render the system inoperable, which could result in a catastrophic event, such as the UAV crashing. In other instances, GPS can be spoofed, which can result in problems such as an unauthorized party taking control of it. Therefore, it is desirable to equip the UAV with a backup navigation system that can replace at least some of the navigational functionality of the primary navigation system in the event that the primary navigation system becomes inoperable or is spoofed (e.g., an unauthorized party controlling GPS).”) 
Regarding claim 3, the method of claim 1, wherein the vehicle is autonomous (see at least Abeywardena ¶ 54 “It should be understood that references herein to an “unmanned” aerial vehicle or UAV can apply equally to autonomous and semi-autonomous aerial vehicles. In an autonomous implementation, all functionality of the aerial vehicle is automated; e.g., pre-programmed or controlled via real-time computer functionality that responds to input from various sensors and/or pre-determined information.”)
Regarding claims 4 and 5, the method of claim 1, wherein the vehicle is a flight and wherein the flight vehicle is a multi-rotorcraft (see at least Abeywardena Figure 1E, ¶ 42 “A UAV can take various forms. For example, a UAV may take the form of a fixed-wing aircraft, a glider aircraft, a tail-sitter aircraft, a jet aircraft, a ducted fan aircraft, a lighter-than-air dirigible such as a blimp or steerable balloon, a rotorcraft such as a helicopter or multicopter, and/or an ornithopter, among other possibilities. Further, the terms “drone,” “unmanned aerial vehicle system” (UAVs), or “unmanned aerial system” (UAS) may also be used to refer to a UAV.”).  
Regarding claim 17, the method of claim 1, wherein the pre-loaded data further comprises a plurality of images, and the object information, geo-location information, and contextual information associated with the real world objects are also associated with the plurality of images (see at least Abeywardena ¶ 131 “In an example, the server can use the databases received from the plurality of UAVs to generate a global map of the areas in which the UAVs are typically deployed. Later, a UAV, before being deployed to perform a task, can preload the global map to the UAV's memory. As explained above, the backup navigation system can use the preloaded global map to replace the navigational functionality of the UAV upon failure of the primary navigation system and/or to check whether the primary navigation system is functioning properly.” And ¶ 127 “In an embodiment, the preloaded map can be a spatial and temporal map. That is, in addition to being associated with an area, the map can also be associated with a time and/or date. Such a map can also be referred to as a “spatio-temporal” map...”).
Regarding claim 18, the method of claim 17, wherein the one or more onboard sensors comprise one or more visual cameras, and matching of a detected object to a real world object comprises object recognition matching between objects in images from the one or more visual cameras and objects in the plurality of images in the pre-loaded data (see at least Abeywardena ¶145 “In some implementations, UAV 600 may also include one or more imaging system(s). For example, one or more still and/or video cameras may be utilized by UAV 600 to capture image data from the UAV's environment. As a specific example, charge-coupled device (CCD) cameras or complementary metal-oxide-semiconductor (CMOS) cameras can be used with UAVs. Such imaging sensor(s) have numerous possible applications, such as obstacle avoidance, localization techniques, ground tracking for more accurate navigation (e.g., by applying optical flow techniques to images), video feedback, and/or image recognition and processing, among other possibilities.”)
Regarding claim 19, the method of claim 1, wherein the estimated geo-location of the vehicle is used to determine an estimated location of the vehicle along a travel route (see at least Abeywardena ¶ 36 “Based on the current location of the UAV, the backup navigation system can determine at least a portion of a flight path to the safe zone. For example, the backup navigation system can determine a portion of a flight path to the home base, where the flight path to the home base is substantially the same flight path as the initial flight path that the UAV flew to the UAV's current position. By determining a return flight path that is substantially along the initial flight path, the backup navigation system can use the generated map to navigate since the map includes localized features of the initial flight path. Accordingly, as the UAV travels along the return the flight path, the backup navigation system can use the map to identify localized features, and based on the localized features, can determine a current position of the UAV.”)
Regarding claim 20, the method of claim 1, further comprising guiding the vehicle along a travel route based on the estimated geo-location of the vehicle (see at least Abeywardena ¶ 36 “By determining a return flight path that is substantially along the initial flight path, the backup navigation system can use the generated map to navigate since the map includes localized features of the initial flight path. Accordingly, as the UAV travels along the return the flight path, the backup navigation system can use the map to identify localized features, and based on the localized features, can determine a current position of the UAV.”).
Regarding claim 21, the method of claim 20, further comprising controlling a vehicle control system to direct the vehicle along the travel route (see at least Abeywardena ¶ 36 “Based on the current location of the UAV, the backup navigation system can determine at least a portion of a flight path to the safe zone. For example, the backup navigation system can determine a portion of a flight path to the home base, where the flight path to the home base is substantially the same flight path as the initial flight path that the UAV flew to the UAV's current position. By determining a return flight path that is substantially along the initial flight path, the backup navigation system can use the generated map to navigate since the map includes localized features of the initial flight path. Accordingly, as the UAV travels along the return the flight path, the backup navigation system can use the map to identify localized features, and based on the localized features, can determine a current position of the UAV.”)

Regarding claim 6, Abeywardena discloses an apparatus for a vehicle comprising: 
a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor (see at least Abeywardena ¶ 138 “The one or more processors 608 can be configured to execute computer-readable program instructions 612 that are stored in the data storage 610 and are executable to provide the functionality of a UAV described herein”) and configured to store pre-loaded data, the pre-loaded data comprising: object information for real world objects, geo-location information associated with each real world object, and contextual information associated with each real world object; and 
one or more sensors configured to scan a surrounding environment of the vehicle, detect one or more objects in the surrounding environment, and obtain contextual input for the detected one or more objects (see at least Abeywardena ¶ 141-145, Ultrasonic sensors and LIDAR sensor used to determine distance and imaging sensors as well as other sensors  “UAV 600 may include one or more sensors that allow the UAV to sense objects in the environment. For instance, in the illustrated implementation, UAV 600 includes ultrasonic sensor(s) 604. Ultrasonic sensor(s) 604 can determine the distance to an object by generating sound waves and determining the time interval between transmission of the wave and receiving the corresponding echo off an object. A typical application of an ultrasonic sensor for UAVs or IMUs is low-level altitude control and obstacle avoidance. An ultrasonic sensor can also be used for vehicles that need to hover at a certain height or need to be capable of detecting obstacles. Other systems can be used to determine, sense the presence of, and/or determine the distance to nearby objects, such as a light detection and ranging (LIDAR) system, laser detection and ranging (LADAR) system, and/or an infrared or forward-looking infrared (FLIR) system, among other possibilities” and “UAV 600 may also include one or more imaging system(s). For example, one or more still and/or video cameras may be utilized by UAV 600 to capture image data from the UAV's environment…Such imaging sensor(s) have numerous possible applications, such as obstacle avoidance, localization techniques, ground tracking for more accurate navigation (e.g., by applying optical flow techniques to images), video feedback, and/or image recognition and processing, among other possibilities.”)
wherein the computer system is further configured to: 
match an object detected by the one or more sensors to a real world object based on object information from the pre-loaded data stored in the local database (see at least Abeywardena ¶¶ 116, 122-123 “The backup navigation system can then compare one or more visual features detected in the image 420 to one or more visual features detected in the image 432. By way of example, by performing the comparison, the backup navigation system can detect that the feature 426 in the image 420 and the feature 438 in the image 432 correspond to one another. That is, the feature 426 and the feature 438 are both indicative of the same building, building 412.” and ¶¶ 172-173 “In line with the discussion above, the backup navigation system can process the post-failure image in order to detect features of the environment that were captured in the image. In an example, the backup navigation system can compare the features extracted from the post-failure image to localized features that are stored locally in a memory of the UAV. The localized features can be features that the backup navigation system localized when operating in the feature localization mode or can be features that have a known location in the map (e.g., a landmark). In some examples, the system can identify the feature (e.g., a landmark) but may not have location information of the feature… As illustrated at block 816, the method further involves determining a current location of the UAV by determining a relationship between a first identified visual feature and a first localized visual feature. In an example, the relationship between the first identified visual feature and the first localized feature can be one of correspondence. For instance, the system can determine that the first identified visual feature was previously localized, and therefore, the system can detect that the first identified visual feature matches or is identical to the first localized feature.)
obtain, from the pre-loaded data, geo-location data associated with the matched real world object, and generating an estimated geo-location of the vehicle from the obtained geo- location data (see at least Abeywardena ¶ ¶ 172-173 “In line with the discussion above, the backup navigation system can process the post-failure image in order to detect features of the environment that were captured in the image. In an example, the backup navigation system can compare the features extracted from the post-failure image to localized features that are stored locally in a memory of the UAV. The localized features can be features that the backup navigation system localized when operating in the feature localization mode or can be features that have a known location in the map (e.g., a landmark). In some examples, the system can identify the feature (e.g., a landmark) but may not have location information of the feature… As illustrated at block 816, the method further involves determining a current location of the UAV by determining a relationship between a first identified visual feature and a first localized visual feature. In an example, the relationship between the first identified visual feature and the first localized feature can be one of correspondence. For instance, the system can determine that the first identified visual feature was previously localized, and therefore, the system can detect that the first identified visual feature matches or is identical to the first localized feature); and 
compare the contextual input obtained by the one or more sensors to contextual information from the pre-loaded data that is associated with the matched real world object to reduce a variance of the estimated geo-location of the vehicle (see at least Abeywardena, as discussed above, the examiner interprets the contextual information to be at least one of the spatial and temporal maps of the given area as described in at least ¶38 and/or time, date or weather conditions as described in at least ¶34, a distance between features as described in ¶ 101 “In another example, the relationship between the features could be a known spatial relationship between the features. For instance, the detected feature could be located at a known distance away from the localized feature (e.g., a landmark), and by determining the location of the localized feature, the system can determine a location of the detected feature”, or unique characteristics as described in ¶89 such as shape, color etc., see also ¶127, wherein the examiner interprets determining the temporal characteristics of the UAV and determining which map to utilize as comparing contextual information.  Further, the teaching that identifying features such as color can be used as comparing contextual information.  “In an embodiment, the preloaded map can be a spatial and temporal map. That is, in addition to being associated with an area, the map can also be associated with a time and/or date. Such a map can also be referred to as a “spatio-temporal” map. For instance, the time and/or date can be a time and/or date of the UAV 300's flight to a destination. By way of example, the UAV 300 or the dispatch system can determine temporal characteristics of the UAV's 300 of a destination, and could select a map whose temporal association encompasses the temporal characteristics of the UAV 300's flight. In an example, the map can be associated with a temporal range (e.g., a time and/or date range), and if the flight falls in that time range, could select that map. This is useful because the identifying characteristics of the environment could change depending on the time of the day or date. For example, certain features may not be visible at night, and other features may not be visible during the winter (e.g., due to snowfall or other environmental conditions). Other examples of dynamic features include shadows (which depend on time and date) and colors of natural features (which can depend on the season).”)
The examiner notes that Abeywardena teaches that the features may be objects (trees, water fountains buildings, etc.) and the objects are identified (see abstract) which the examiner interprets as corresponding to the matched real world object. 
Regarding claim 7, the apparatus of claim 6, wherein 
the pre-loaded data further comprises a plurality of images, and the object information, geo- location information, and contextual information associated with the real world objects are also 3PATENT USSN: 16/845,667Atty Dckt No.: 034861.007US1associated with the plurality of images (see at least Abeywardena ¶ 126 and 127 “In another implementation, the UAV 300 can preload a map before beginning a flight to a destination. For instance, the map can be of the environment of a flight path, where the map includes locations and/or image data of landmarks that are located in the environment of the flight path. …In an embodiment, the preloaded map can be a spatial and temporal map. That is, in addition to being associated with an area, the map can also be associated with a time and/or date. Such a map can also be referred to as a “spatio-temporal” map...”).
the one or more sensors comprise one or more visual cameras (see at least Abeywardena ¶145 “In some implementations, UAV 600 may also include one or more imaging system(s). For example, one or more still and/or video cameras may be utilized by UAV 600 to capture image data from the UAV's environment…. Such imaging sensor(s) have numerous possible applications, such as obstacle avoidance, localization techniques, ground tracking for more accurate navigation (e.g., by applying optical flow techniques to images), video feedback, and/or image recognition and processing, among other possibilities.”), and 
the computer system is further configured to match a detected object to a real world object through object recognition matching between objects in images from the one or more visual cameras and objects in the plurality of images in the pre-loaded data (see at least Abeywardena ¶¶ 116, 122-123 “The backup navigation system can then compare one or more visual features detected in the image 420 to one or more visual features detected in the image 432. By way of example, by performing the comparison, the backup navigation system can detect that the feature 426 in the image 420 and the feature 438 in the image 432 correspond to one another. That is, the feature 426 and the feature 438 are both indicative of the same building, building 412.” and ¶¶ 172-173 “In line with the discussion above, the backup navigation system can process the post-failure image in order to detect features of the environment that were captured in the image. In an example, the backup navigation system can compare the features extracted from the post-failure image to localized features that are stored locally in a memory of the UAV. The localized features can be features that the backup navigation system localized when operating in the feature localization mode or can be features that have a known location in the map (e.g., a landmark). In some examples, the system can identify the feature (e.g., a landmark) but may not have location information of the feature… As illustrated at block 816, the method further involves determining a current location of the UAV by determining a relationship between a first identified visual feature and a first localized visual feature. In an example, the relationship between the first identified visual feature and the first localized feature can be one of correspondence. For instance, the system can determine that the first identified visual feature was previously localized, and therefore, the system can detect that the first identified visual feature matches or is identical to the first localized feature.)
Regarding claim 11, the apparatus of claim 6, wherein the vehicle is a flight vehicle (see at least Abeywardena Figure 1E, ¶ 42 “A UAV can take various forms. For example, a UAV may take the form of a fixed-wing aircraft, a glider aircraft, a tail-sitter aircraft, a jet aircraft, a ducted fan aircraft, a lighter-than-air dirigible such as a blimp or steerable balloon, a rotorcraft such as a helicopter or multicopter, and/or an ornithopter, among other possibilities. Further, the terms “drone,” “unmanned aerial vehicle system” (UAVs), or “unmanned aerial system” (UAS) may also be used to refer to a UAV.”).  
Regarding claim 12, the apparatus of claim 6. wherein the computer system is further configured to use the estimated geo-location of the vehicle to determine an estimated location of the vehicle along a travel route (see at least Abeywardena ¶ ¶ 172-173 “In line with the discussion above, the backup navigation system can process the post-failure image in order to detect features of the environment that were captured in the image. In an example, the backup navigation system can compare the features extracted from the post-failure image to localized features that are stored locally in a memory of the UAV. The localized features can be features that the backup navigation system localized when operating in the feature localization mode or can be features that have a known location in the map (e.g., a landmark). In some examples, the system can identify the feature (e.g., a landmark) but may not have location information of the feature… As illustrated at block 816, the method further involves determining a current location of the UAV by determining a relationship between a first identified visual feature and a first localized visual feature. In an example, the relationship between the first identified visual feature and the first localized feature can be one of correspondence. For instance, the system can determine that the first identified visual feature was previously localized, and therefore, the system can detect that the first identified visual feature matches or is identical to the first localized feature.) 
Regarding claim 13, the apparatus of claim 6. wherein the computer system is further configured to guide the vehicle along a travel route based on the estimated geo-location of the vehicle (see at least Abeywardena ¶ 36 “Based on the current location of the UAV, the backup navigation system can determine at least a portion of a flight path to the safe zone. For example, the backup navigation system can determine a portion of a flight path to the home base, where the flight path to the home base is substantially the same flight path as the initial flight path that the UAV flew to the UAV's current position. By determining a return flight path that is substantially along the initial flight path, the backup navigation system can use the generated map to navigate since the map includes localized features of the initial flight path. Accordingly, as the UAV travels along the return the flight path, the backup navigation system can use the map to identify localized features, and based on the localized features, can determine a current position of the UAV.”)
Regarding claim 14, the apparatus of claim 13, wherein the computer system is further configured to control a vehicle control system to direct the vehicle along the travel route. (see at least Abeywardena ¶ 36 “Based on the current location of the UAV, the backup navigation system can determine at least a portion of a flight path to the safe zone. For example, the backup navigation system can determine a portion of a flight path to the home base, where the flight path to the home base is substantially the same flight path as the initial flight path that the UAV flew to the UAV's current position. By determining a return flight path that is substantially along the initial flight path, the backup navigation system can use the generated map to navigate since the map includes localized features of the initial flight path. Accordingly, as the UAV travels along the return the flight path, the backup navigation system can use the map to identify localized features, and based on the localized features, can determine a current position of the UAV.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abeywardena in view of Schultz et al. (US PG Pub. 2015/0221079 , hereinafter "Schultz").
Regarding claim 8, Abeywardena discloses the apparatus of claim 6, wherein 
the pre-loaded data further comprises an area map and the object information, geo-location information, and contextual information associated with the real world objects are also associated with the  area map and distance point clouds in the  area map and further discloses a 3D volume above the detect feature (see at least Abeywardena ¶ 103 “Given the average AGL, the current orientation of the UAV, and the field-of-view of the image capture device, a 3D volume above the detected feature within which the UAV should be located can be determined.” and ¶ 127 “In an embodiment, the preloaded map can be a spatial and temporal map. That is, in addition to being associated with an area, the map can also be associated with a time and/or date. Such a map can also be referred to as a “spatio-temporal” map.”).  
the one or more sensors comprise one or more distance measuring sensors (see at least Abeywardena ¶ 144 “Other systems can be used to determine, sense the presence of, and/or determine the distance to nearby objects, such as a light detection and ranging (LIDAR) system, laser detection and ranging (LADAR) system, and/or an infrared or forward-looking infrared (FLIR) system, among other possibilities.”), and 
the computer system is further configured to match a detected object to a real world object by matching distance from the preloaded data (see at least Abeywardena ¶ 101 “In another example, the relationship between the features could be a known spatial relationship between the features. For instance, the detected feature could be located at a known distance away from the localized feature (e.g., a landmark), and by determining the location of the localized feature, the system can determine a location of the detected feature.”)  
However, Abeywardena does not explicitly disclose a 3D area map with distance point clouds, and wherein the matching is to distance point clouds.  
Schultz discloses using a 3D area map with distance point clouds, and using the point clouds to determine the distance (see at least ¶93 and 96 “The LIDAR 3D point cloud files may be processed and geo-referenced. For example, the LIDAR 3D point cloud files may be processed and geo-referenced using software such as Reigl's RiProcess application, distributed by Reigl located in Horn, Austria. Generally, processing of the LIDAR 3D point cloud files may include classifying points in the data into at least three categories: objects of interest 100 (e.g., towers 114, utility wires 110), background structures 102 (e.g., background vegetation, background structures), and surface points 16 (e.g., ground points). For example, the LIDAR post processing software may classify points as being the surface 16, e.g., ground, utility wires 110, towers 114, and/or foliage or other background items.” and “If the GIS data is inaccurate and/or unavailable, utility wires 110 may also be identified using either LIDAR 3D point cloud files and/or the image data without the use of GIS data. For example, utility wires 110 may generally be relatively straight lines and distinctive as compared to other structures within the image”. See also ¶132“)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Abeywardena with the 3D map of Schultz because it provides additional information and more accurate information regarding the detected objects surroundings (see at least Schultz ¶ 132). 
Regarding claim 9, the apparatus of claim 6, wherein the computer system is further configured to fuse image recognition with point cloud distance information (see at least Schultz ¶ 132, “The transform (e.g., iterative closest point algorithm) may iteratively estimate the distance between the results produced by the LIDAR scanner 22 and a point cloud produced by the images 150c and 150d. The resulting point cloud from combining results produced by the LIDAR scanner 22 and the point cloud produced by the images 150c and 150d may be denser and include points located on multiple faces of structures.). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Abeywardena with the aforementioned feature of fusing of Schultz because it provides additional information and more accurate information regarding the detected objects surroundings (see at least Schultz ¶ 132). 
Regarding claim 15, the method of claim 1, wherein the pre-loaded data further comprises an area map, and the object information, geo-location information, and contextual information associated with the real world objects are also associated with the area map and further discloses a 3D volume above the detect feature (see at least Abeywardena ¶ 103 “Given the average AGL, the current orientation of the UAV, and the field-of-view of the image capture device, a 3D volume above the detected feature within which the UAV should be located can be determined.” and ¶ 127 “In an embodiment, the preloaded map can be a spatial and temporal map. That is, in addition to being associated with an area, the map can also be associated with a time and/or date. Such a map can also be referred to as a “spatio-temporal” map.”).  
However, Abeywardena does not explicitly disclose a 3D map.  
Schultz discloses using a map of 3D point clouds for geo-referencing (see at least ¶93 and 96 “The LIDAR 3D point cloud files may be processed and geo-referenced. For example, the LIDAR 3D point cloud files may be processed and geo-referenced using software such as Reigl's RiProcess application, distributed by Reigl located in Horn, Austria. Generally, processing of the LIDAR 3D point cloud files may include classifying points in the data into at least three categories: objects of interest 100 (e.g., towers 114, utility wires 110), background structures 102 (e.g., background vegetation, background structures), and surface points 16 (e.g., ground points). For example, the LIDAR post processing software may classify points as being the surface 16, e.g., ground, utility wires 110, towers 114, and/or foliage or other background items.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Abeywardena with the 3D map of Schultz because it provides additional information and more accurate information regarding the detected objects surroundings (see at least Schultz ¶ 132). 
Regarding claim 16, Abeywardena discloses the method of claim 15, wherein the one or more onboard sensors comprise one or more distance measuring sensors (see at least Abeywardena ¶ 144 “Other systems can be used to determine, sense the presence of, and/or determine the distance to nearby objects, such as a light detection and ranging (LIDAR) system, laser detection and ranging (LADAR) system, and/or an infrared or forward-looking infrared (FLIR) system, among other possibilities.”), and the pre-loaded data further comprises distance, and matching of a detected object to a real world object comprises matching distance measurements from the one or more distance measuring sensors from the pre-loaded data (see at least Abeywardena ¶ 101 “In another example, the relationship between the features could be a known spatial relationship between the features. For instance, the detected feature could be located at a known distance away from the localized feature (e.g., a landmark), and by determining the location of the localized feature, the system can determine a location of the detected feature.”)  
However, Abeywardena does not explicitly disclose wherein the distance data is distance point clouds and the matching is to distance point clouds.  
Schultz discloses wherein the distance data is distance point clouds and the matching is to distance point clouds (see at least ¶93 and 96 “The LIDAR 3D point cloud files may be processed and geo-referenced. For example, the LIDAR 3D point cloud files may be processed and geo-referenced using software such as Reigl's RiProcess application, distributed by Reigl located in Horn, Austria. Generally, processing of the LIDAR 3D point cloud files may include classifying points in the data into at least three categories: objects of interest 100 (e.g., towers 114, utility wires 110), background structures 102 (e.g., background vegetation, background structures), and surface points 16 (e.g., ground points). For example, the LIDAR post processing software may classify points as being the surface 16, e.g., ground, utility wires 110, towers 114, and/or foliage or other background items.” and “If the GIS data is inaccurate and/or unavailable, utility wires 110 may also be identified using either LIDAR 3D point cloud files and/or the image data without the use of GIS data. For example, utility wires 110 may generally be relatively straight lines and distinctive as compared to other structures within the image”. See also ¶132“)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Abeywardena with the aforementioned features of Schultz because it provides additional information and more accurate information regarding the detected objects surroundings (see at least Schultz ¶ 132). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.A./Examiner, Art Unit 3662                                 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662